Citation Nr: 0941247	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-03 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from July 12, 
2006 to July 14, 2006.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1959 to February 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 determination by Department of 
Veterans Affairs (VA) Medical Center (MC) in Fayetteville, 
Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

At the time of the Veteran's hospitalization in July 2006, he 
was enrolled in the VA health care system in Fayetteville, 
Arkansas (VAMC), about 58 miles away from his home. 

The facts in the case are not in dispute.  The Veteran 
indicates his symptoms of nausea, vomiting and diarrhea began 
on July 7, 2006 after eating bad chicken.  He claims he 
called the VAMC at that point, but the operator told him they 
were busy, but they would try to work him in or send him to 
urgent care.  This communication is not currently of record, 
and the MC should make efforts to obtain any such record that 
may contain the contents of the alleged July 7, 2006 
communication.

At that point, the Veteran decided to tough out his symptoms 
at home instead of risking being turned away by the VAMC.  
The Veteran indicated that prior to this incident, the 
Veteran had been turned away from care on two occasions and, 
therefore, was already disinclined to attempt to seek care at 
a VA facility.  

On July 8, 2007, the Veteran indicates he did seek private 
care treatment at a local clinic where he was told he was 
suffering from food poisoning.  Although the doctor, Dr. 
Hood, provided the Veteran with some medication, the Veteran 
maintains he was told that the situation was not emergent and 
the symptoms would subside in a few days.  These private 
medical records are not currently in the claims folder.  The 
MC should make efforts to obtain them.  

The Veteran alleges the symptoms worsened and on the evening 
of July 12, 2006, he believed his condition was life 
threatening and instructed his family members to take him to 
the local, private emergency room.  He was admitted and 
treated until July 14, 2006 for, among other things, diarrhea 
and vomiting associated with suspected food poisoning.

During his hospitalization, the Veteran alleges his wife 
called the VAMC in Fayetteville, AR and informed them of his 
hospitalization at the local hospital.  He alleges he was 
never instructed to transfer to a VA facility.  Again, any 
such communication between the VAMC and the Veteran or his 
wife is not currently of record.  The MC should make efforts 
to obtain them.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations). Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  To be 
eligible for reimbursement under this Act the Veteran has to 
satisfy all of the criteria listed in the statute. 

The VAMC denied this claim finding that VA facilities were 
reasonably available.  Specifically, the VAMC determined that 
since the Veteran's symptoms began 5 days prior to the 
private hospitalization, he had ample time to travel to a VA 
facility.  A VA clinic in Ft. Smith, located within 16 miles 
of the Veteran's home, could have also provided care to the 
Veteran prior to the July 12, 2006 hospitalization.  

The Ft. Smith clinic, however, is not a hospital and does not 
contain an emergency room.  In a true emergency, the closest 
VA hospital to the Veteran's house is located in 
Fayetteville, Arkansas, approximately 58 miles away from the 
Veteran's home.  In a true emergency, therefore, the VAMC 
would not have been a feasible option.  Rather, it appears 
the VAMC denied the claim based on a finding that the Veteran 
should have received VA medical care prior to the symptoms 
escalating to an emergency on July 12, 2006. 

Whether the Veteran could have or should have received 
medical care prior to the July 12, 2006 hospitalization, 
however, is not of consequence.  What is of consequence is 
whether the Veteran's condition as of July 12, 2006 when he 
was admitted to a private hospital was of such an emergent 
nature that "...a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health...."  See 38 
C.F.R. § 17.1002.  The Court has held that "medical 
emergency" is a medical question best answered by a 
physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

In this case, the record contains no such medical opinion. 
Rather, the VAMC denied the Veteran's claim finding VA 
facilities feasibly available. What is of consequence, 
however, is what if any part of the actual treatment was 
deemed emergent.  Simply put, the Board is unable to assess 
whether all of the criteria of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 have been met, particularly with regard to 
"medical emergency" and feasible availability of VA services. 
A medical opinion is indicated.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records, 
to include both telephone communication 
records and outpatient treatment records, 
from the VA Medical Center in 
Fayetteville, Arkansas from July 5, 2006 
to July 14, 2006. All efforts to obtain VA 
records should be fully documented and the 
VA facility must provide a negative 
response if records are not available.

2. The RO should ask the Veteran to 
provide a release form to obtain his 
private treatment records from Dr. Ted 
Hood for July 2006.  If a release form is 
provided, the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  After the above records are obtained, 
to the extent available, obtain a medical 
opinion from a VA doctor as to whether any 
of the medical services at issue were 
rendered in a medical emergency and if so, 
when such emergency ended.  In other 
words, if the Veteran's presenting 
complaints on July 12, 2006 were emergent 
in nature, at what point following his 
admittance to the hospital did the 
Veteran's condition stabilize?

4. Then readjudicate the claim for 
entitlement to reimbursement for 
unauthorized private medical expenses from 
July 12, 2006 to July 14, 2006 under 38 
U.S.C.A. § 1725 (West 2002 & Supp. 2006) 
and 38 C.F.R. § 17.1002 (2006).  The VAMC 
should also consider whether payment or 
reimbursement can be made under 
38 U.S.C.A. § 1728.  If the decision 
remains adverse to the Veteran in any way, 
provide him and his representative with a 
supplemental statement of the case that 
discusses all relevant laws and 
regulations, the evidence considered, and 
the bases for the decision. Then, return 
the case to the Board for its review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


